Citation Nr: 1233628	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  10-09 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to September 1981.

This matter comes before to Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Milwaukee, Wisconsin Regional Office (RO) of the Department of Veterans Affairs (VA).  By that rating action, the RO denied, in part, service connection for Hepatitis C.

In July 2012, the Veteran testified at a videoconference hearing before the undersigned via the above-cited RO.  A copy of the hearing transcript has been associated with the claims files.

After issuance of a September 2010 Supplemental Statement of the Case, the RO received additional VA treatment reports, dated from January to September 2010, VA skin and psychiatric examination reports, dated in March 2011, and a May 2011 VA psychiatrist's statement, without a waiver of initial RO consideration.  The VA treatment reports show that the Veteran has continued to seek treatment for his hepatitis C and alcohol and drug abuse; thus, they are essentially cumulative of evidence already of record and previously considered by the RO.  As the remaining VA examination reports and VA psychiatrist's statement pertain to unrelated disabilities, they are irrelevant to the instant claim.  Thus, as the above-cited VA treatment and examination reports and VA psychiatrist's statement are either cumulative of the evidence already of record or contain evidence that is irrelevant to the instant appeal, the evidence received may be considered directly on appeal without first obtaining a waiver of RO initial jurisdiction.  See 38 C.F.R. § 20.1304(b) (2011). 


FINDING OF FACT

The Veteran's hepatitis C was first diagnosed many years after service discharge in 1981, did not have its onset during military service and is not otherwise etiologically related thereto, to include air gun inoculations.
CONCLUSION OF LAW

The criteria to establish service connection for hepatitis C are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2011). 

Upon receiving a complete or substantially complete application, VA must notify the claimant of any information and evidence not of record that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a)  Here, the RO provided the Veteran with pre-adjudication VCAA notice in a January 2009 letter. In that letter, the RO specifically notified him of the substance of the VCAA including the types of evidence necessary to establish his claim, and the division of responsibility between the Veteran and VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the letter essentially satisfied the requirements of the VCAA by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claim; (2) informing the Veteran about information and evidence VA would seek to provide; and (3) informing the Veteran about the information and evidence he was expected to provide. 

The notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA, however, may proceed with adjudication of a claim if errors in the timing or content of the VCAA notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

Pre-adjudication notice as to the service connection claim on appeal was provided in the above-cited letter.  This letter informed the Veteran to let VA know of any evidence he thought would support his claims, that it was his responsibility to make sure that VA received all requested records not in the possession of a Federal entity, and told him where to send what "we need." 

In addition, the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was informed of the Dingess elements via the above-cited letter.  Id.   

In Pelegrini II, the Court also held that VCAA notice should be given before an initial agency of original jurisdiction (AOJ) decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  The Veteran was provided pre-adjudication VCAA notice via a the January 2009 letter.  Id.   

The RO has also taken appropriate action to comply with the duty to assist the Veteran with the development of the claim on appeal.  The Veteran's service treatment records (STRs), as well as VA treatment and examination reports, and statements and testimony of the Veteran and representative are of record.  In addition, in December 2009, VA examined the Veteran to determine the etiology of his hepatitis C.  A copy of the December 2009 VA examination report is contained in the claims file.  

The Veteran has not identified any outstanding evidence, to include medical records, which could be obtained to substantiate the service connection claim discussed in the analysis below.  VA has complied with the duty to assist requirements of the VCAA with respect to the claim on appeal.  In fact, on a December 2010 VCAA Notice Response Form, the Veteran indicated that he did not have any additional evidence to submit in support of his appeal.  He requested that his appeal be decided as soon as possible. 

In sum, any procedural errors in the development and consideration of the claim by the originating agency were non-prejudicial to the Veteran.  Given the matter of record, the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

II. Analysis

The Veteran seeks service connection for hepatitis C. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

For the showing of chronic disease during service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  On the other hand, continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

The Veteran maintains that he contracted Hepatitis C as a result of having received various inoculations/vaccinations at Fort Hood, Texas in 1979 via an unsterile injection gun and from "fighting in the military."  (See Transcript (T.) at page (pg.) 3, and June 2009 VA treatment report)).  He contends that he witnessed several service mates' arms bleed as a result of the air gun injections.  (T. at pages (pgs.) 7, 9).  He also maintains that he did not engage in any post-service Hepatitis C risk factor activities, such as having worked in the health care profession, having engaged in intravenous drug use, having shared razors or toothbrushes with any other person, or having received a blood transfusion, accidental needle punctures, or tattoos or other body piercings.  (T. at pg. 4, and December 2009 VA examination report).  The Veteran reported having had multiple sexual partners (i.e., approximately 10 in his lifetime) and that he did not use contraception, such as condoms, on a consistent basis.  (See December 2009 VA examination report). 

The Veteran's STRs are devoid of any evidence that he was sustained any injuries as a result of a fight.  These reports are positive for the Veteran having received the tetanus, cholera, yellow fever, tuberculosis, plaque, and flu vaccinations and immunizations during the calendar year 1979 at Fort Hood, Texas.  September 1980 and August 1981 retention and separation examination reports, reflect that the Veteran weighed 165 and 160 pounds, respectively.  In August 1981, all of the Veteran's systems were evaluated as "normal."  (Parenthetically, the Board notes that the September 1980 retention examination form does not contain any checkmarks for "normal" or "abnormal" in the boxes representing the Veteran's various physical systems).  During the September 1980 and August 1981 examinations, the examiners assigned the Veteran a numerical designation of 1 under P on the Veteran's physical profile, i.e., PULHES (PULHES is the six categories into which a physical profile is divided.  The P stands for physical capacity or stamina; the U for upper extremities; the L for lower extremities; the H for hearing and ear; the E for eyes; and the S for psychiatric).  Then, as now, the number 1 indicated that an individual possessed a high level of medical fitness and, consequently, was medically fit at service discharge.  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  

On accompanying Reports of Medical History, dated in September 1980 and August 1981, the Veteran indicated that he was in good and "normal" (August 1981) health.  He denied having any jaundice or hepatitis, as well as any recent loss of weight.  Because the Veteran's STRs were generated with a view towards ascertaining the Veteran's then-state of physical fitness, they are akin to statements of diagnosis and treatment and are of increased probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care). 

Post-service VA treatment and examination reports reflect that the Veteran has been diagnosed as having hepatitis C during the appeal period.  (See December 2009 VA examination report).  Thus, the crux of the claim hinges on whether the competent and probative evidence of record establishes an etiological relationship between his hepatitis C and his period of military service, such as having received inoculations via an unsterile air gun.  There is one VA opinion that addresses this exact question and it is against the claim. 

In December 2009, A VA examiner provided an opinion that is against the claim.  This opinion was provided after a review of the claims files, a recitation of the Veteran's in-service and post-service Hepatitis C risk factors, which are consistent with those previously reported herein, as well as a physical evaluation of the Veteran.  The VA examiner opined, "

"Although he has a history of jet injection vaccination, he has other more common risk factors that are much more likely to have caused his hepatitis C infection.  His major risk factor is his multiple sexual partner history.  In addition, co-infections with sexually transmitted disease such as gonorrhea have been associated with higher rates of HCV transmission.  Transmission with the jet injector system, although theoretically possible, is much lower than the risk of transmission of hepatitis C from multiple sexual partners.  Therefore, it is less likely than not that his hepatitis C virus infection was a result of his jet injector vaccination and was more likely due to his history of multiple sexual partners."  (See December 2009 VA liver examination report).

The December 2009 VA examiner's opinion is uncontroverted and is consistent  with the evidence of record, namely the Veteran's long-term history of multiple sexual partners and drug abuse.  For example, an August 2007 VA treatment report reflects that the Veteran's hepatitis C risk factors included having more than 10 sexual partners over his lifetime, intranasal cocaine abuse and heavy alcohol use (more than five (5) drinks for 10 or more years).  A June 2009 VA treatment report reflects that the Veteran had smoked crack cocaine as early as 1989 and as recently as November 2008.  At that time, the Veteran denied having more than 10 lifetime sexual partners, and more than five (5) sexual partners in one (1) year.  (See June 2009 VA treatment report).  An August 2009 VA treatment report showing that the Veteran first used cocaine at age 25 and last used in early November 2008.  The Veteran's secondary drug was alcohol, which he first used at age 15 and last used in late November 2008.  

The Board finds the VA examiner's December 2009 opinion to be of high probative value because it is supported by rationale and is clearly based upon a comprehensive and factually accurate review of the record  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008); see also Gardin v. Shinseki, 613 F.3d 1374 (Fed. Cir. July 2010) (affirming the holding in Nieves-Rodriguez, Id.)

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against the claim for service connection for hepatitis C, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

As to the Veteran's contention regarding an etiological link between his hepatitis C  to military service, he is not medically qualified to render such an opinion.  The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: 

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); 

(2) the layperson is reporting a contemporaneous medical diagnosis, or; 

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372  Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398   (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) . 

While the Veteran is competent to provide statements concerning factual matters of which he has firsthand knowledge, he is not competent to render an opinion that his current hepatitis C is etiologically related to his period of military service, to include his having received air gun inoculations.  This matter has been addressed by the obtaining of a competent medical opinion, as mandated in Jandreau, supra.

The Board has considered the applicability of the benefit-of-the- doubt doctrine. However, because the preponderance of the evidence is against the claim, this doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for hepatitis C is denied. 

 

____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


